Citation Nr: 9908828	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for lung cancer with 
metastasis to the brain and cysts of the testicles, jaw, and 
fingers, as secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and acquaintance


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from April 1951 to April 1954.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1993 determination of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the current appeal has been obtained. 

2.  Adenocarcinoma of the lung with metastasis to the brain 
is not causally related to the inservice radiation exposure.

3.  Cysts of the testicles, jaw, and fingers are not causally 
related to inservice radiation exposure.


CONCLUSION OF LAW

Lung cancer with metastasis to the brain and cysts of the 
testicles, jaw, and fingers are not related to an injury or 
disease incurred during active service.  38 U.S.C.A. §§ 1110, 
1112(c)(1), 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.309(d), 3.311 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran received a 
radiation dosage of "3.8 R" in April 1953 at Camp Desert Rock 
V according to the veteran's radiation badge.  

The medical evidence of record shows that the veteran 
underwent a left thoracotomy for a poorly differentiated 
adenocarcinoma in May 1991.  The record also indicates that 
the veteran underwent a craniotomy in March 1992 for a 
symptomatic solitary brain metastasis from lung cancer.  The 
veteran subsequently underwent whole brain irradiation in 
May 1992.  

The Defense Nuclear Agency (DNA) confirmed that the veteran 
was an onsite participant in atmospheric nuclear testing 
during Operation UPSHOT-KNOTHOLE in April 1953.  The 
radiation dose assessment provided by the DNA shows that the 
veteran's external exposure was approximated at 3.7 rem of 
gamma radiation and less than 0.001 rem from neutron 
radiation.  The upper bound of exposure to gamma radiation 
was estimated to be 4.5 rem.  In terms of internal exposure 
to ionizing radiation, the dose assessment shows a 50 year 
committed dose equivalent of 0.03 rem and an internal (lung) 
dose summary of less than 0.15 rem.  

VA sought an opinion whether the veteran's cancer was 
attributable to radiation exposure during service from the VA 
Under Secretary for Health.  In a July 1993 letter, the VA 
Chief Public Health and Environmental Hazards Officer noted 
that an exposure to 25.5 rads or less at the age of 20 
provides a 99 percent credibility that there is no reasonable 
possibility the veteran's lung cancer is related to exposure 
to ionizing radiation citing CIRRPC SCIENCE PANEL REPORT NO. 6, 
at 29 (1988).  She further noted that HEALTH EFFECTS OF EXPOSURE 
TO LOW LEVELS OF IONIZING RADIATION 267-78 (BEIR V 1990), would 
modify the estimate somewhat but would not lower the 
calculated exposure to a much lower level and would not 
invalidate the carcinogenic effects of smoking.  

The Chief Officer concluded that it was highly unlikely that 
the veteran's disease could be attributed to exposure to 
ionizing radiation during service.  The letter shows that the 
assessment of 4.5 rem in terms of gamma radiation was used 
for external exposure and 0.150 rem for the 50 year committed 
dose equivalent to the lung.  She further noted that the 
veteran was a long time smoker.  

In a January 1994 opinion, the veteran's private urologist 
noted that he treated the veteran for testicular paradidymal 
cysts.  He further noted that adenocarcinoma of the lung is 
an unusual carcinoma and is not usually related to cigarette 
smoking.  He opined that the veteran's lung cancer is 
possibly secondary to the radiation exposure at 1500 yards 
and it was quite possible that his multiple cysts were 
secondary to ionizing radiation.  

The veteran's private oncologist noted in a January 1994 
letter that he had treated the veteran since May 1991 for 
adenocarcinoma of the lung.  He noted a past history of 
smoking of less than one-half package of cigarettes per day 
and reported that the type of lung cancer was not 
statistically linked with cigarette smoking.  He noted the 
veteran's exposure to radiation during nuclear bomb testing 
and found that it was possible that radiation exposure may 
have contributed to or caused the cancer.  

In a June 1994 personal hearing before a hearing officer, the 
veteran contended that he was closer to the explosion than 
the service records indicate and also contended that his 
exposure was greater than reflected.  He described the 
circumstances surrounding the bomb detonation and reported 
that he was located 1500 yards from ground zero.  Following 
detonation of the bomb, the veteran reported that the unit 
remained for 5 to 15 minutes prior to returning to the base.  
The veteran also described the effects of the blast.  The 
veteran's acquaintance reported that under Navy regulations 
the maximum radiation exposure amount allowed was 500 
millirems per year and a limit of 1 rem.  

In a February 1995 VA examination of the veteran, the 
examiner opined that the veteran's lung cancer may be related 
to his atomic bomb exposure, although it is difficult to say 
how much his radiation exposure contributed to the cancer.  
In his opinion, the radiation probably contributed to the 
lung cancer although it may not be the sole cause.  

The March 1996 opinion of the VA Chief Public Health and 
Environmental Hazards Officer repeated her findings from the 
previous opinion.  The Chief Officer added that all major 
histologic forms of lung cancer including adenocarcinoma were 
associated with smoking.  DEVITA ET AL., CANCER (4th ed. 1993).  
The Chief Officer further noted that the screening doses 
provided in the CIRRPC report for lung cancer following 
radiation exposure were not limited to specific histologic 
types.  The Chief Officer concluded that notwithstanding the 
other medical opinions in the record, it was unlikely that 
the veteran's lung cancer can be attributed to exposure to 
ionizing radiation during service.  

A medical specialist in lung tumors stated in a November 1996 
letter that the veteran related seeing the ice cap on the top 
of the cloud within minutes of the detonation of a 21 kiloton 
nuclear explosion.  Based on the veteran's description, he 
concluded that the veteran was exposed to significant amounts 
of radiation.  Based upon his review of the pathology 
materials, he characterized the veteran's cancer as poorly-
differentiated mucus producing adenocarcinoma with some 
features of adenosquamous carcinoma.  It was his opinion that 
radiation was a causative factor in the development of the 
pulmonary neoplasms.  

A private physician in a December 1996 letter noted that the 
veteran was a patient of his.  He noted that the veteran 
received full exposure to an atomic blast and since that time 
has had tumors and cysts on his jaws, testicles, and hands, 
and also had lung cancer as well as a brain tumor, despite 
having a minimal history (20 pack year) of smoking.  Given 
the multiple cysts, tumors and cancers and the history of the 
proximity to the atomic blast, the physician found that it 
was inarguable that the exposure to atomic radiation caused 
all these problems.  


In August 1998, the Board requested an independent expert 
medical opinion regarding the etiology of the veteran's 
cancer.  The radiation oncologist noted in a December 1998 
opinion that the estimated external and internal radiation 
doses secondary to gamma and neutron exposure were low.  He 
noted that even assuming a linear relationship between the 
veteran's dosage and carcinogenesis, it was statistically 
unlikely that the exposure to radiation during military 
exercises resulted in the development of lung cancer.  Citing 
BEIR V (1990); CIRRPC SCIENCE PANEL REPORT (Nov. 1998); and, 
Solid Cancers, 157 RADIATION RESEARCH S.17-S67., the examiner 
would estimate a 95 percent credibility that there was no 
reasonable relationship between the history of radiation 
exposure and the subsequent lung cancer.  

The independent medical examiner further indicated that there 
was a high probability that the veteran's lung cancer was 
related to his smoking history.  He noted that 80 percent of 
lung cancer deaths in men were related to smoking and a 
conservative estimate of the veteran's smoking history would 
be twenty pack years.  He further noted that the incidence of 
lung cancer rises sharply after twenty pack years.  With 
respect to adenocarcinoma of the lung, the examiner noted 
that it was the most common histology of lung cancer 
accounting for 40 percent of all lung cancers and the 
diagnosis of adenocarcinoma did not decrease the likelihood 
that it was related to smoking.  The examiner concluded that 
it was much more likely that the veteran's lung cancer was 
related to his history of smoking than radiation exposure.  

The Board also requested the independent examiner to offer an 
opinion as to the etiology of the veteran's cancer assuming 
no smoking history.  The examiner noted that it may be 
impossible to provide a definite answer, but could include 
several factors including fallout from Operation UPSHOT-
KNOTHOLE, any history of occupational exposure to asbestos, 
radon, ether, chromium, nickel, and other polycyclic aromatic 
hydrocarbons.  


Criteria

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]." Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Where a claim is well grounded VA shall 
assist the claimant in developing the facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed. Cir. 1997). 

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

The basic statutory provision and regulation concerning 
service connection state that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and postservice 
development of a radiogenic disease.  

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  Section 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the appellant cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

Initially, the Board notes that the veteran has submitted a 
well grounded claim for service connection for lung cancer 
with metastasis to the brain and cysts of the testicles, jaw, 
and fingers.  38 U.S.C.A. § 5107(a).  Evidence of an 
inservice injury is provided by the service medical records 
and a dose assessment provided by the DNA, which show that 
the veteran was exposed to ionizing radiation during 
Operation UPSHOT-KNOTHOLE.  

The private medical evidence shows that the veteran underwent 
a thoracotomy for adenocarcinoma in May 1991 and a craniotomy 
in March 1992 for metastasis to the brain.  Although 
paradidymal cysts are not a "radiogenic disease" listed in 
the regulation, lung cancer is included in the list under 
38 C.F.R. § 3.311(b)(2).  The veteran has also submitted 
evidence linking his current disability to his inservice 
radiation exposure in the form of opinions rendered by his 
private physicians.  Accordingly, the evidence of record 
establishes the three elements required for a well grounded 
claim for service connection. Caluza, 7 Vet. App. at 506.

The Board also finds that VA has satisfied its duty to assist 
the veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The Board notes that 38 C.F.R. 
§ 3.311 requires certain development with respect to claims 
based upon a contention that a radiogenic disease is the 
result of exposure to ionizing radiation.  

The record shows that DNA provided a dose assessment as to 
the size and nature of the veteran's dose.  38 C.F.R. 
§ 3.311(a)(2)(i).  The case has also been forwarded to the 
Under Secretary for Benefits on two occasions in order to 
provide a medical opinion as to whether the veteran's cancer 
is due to his exposure to radiation.  38 C.F.R. 
§ 3.311(b)(1).

The Board also notes that the case was forwarded to an 
independent medical expert for an opinion regarding the 
etiology of his cancer.  The Board's authority is delineated 
in the following regulation:

When, in the judgment of the Board, 
additional medical opinion is warranted 
by the medical complexity or controversy 
involved in an appeal, the Board may 
obtain an advisory medical opinion from 
one or more medical experts who are not 
employees of the Department of Veterans 
Affairs.  Opinions will be secured, as 
requested by the Chairman of the Board, 
from recognized medical schools, 
universities, clinics, or medical 
institutions with which arrangements for 
such opinions have been made by the 
Secretary of Veterans Affairs.

38 C.F.R. § 20.901 (1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

Initially, the Board notes that with respect to the first 
method for establishing service connection for a disease 
attributable to exposure to ionizing radiation, lung cancer 
and paradidymal cysts are not diseases specific to radiation-
exposed veterans.  See 38 C.F.R. § 3.309(d)(2).  

Although the veteran clearly meets the criteria for of a 
"radiation-exposed veteran," the regulation restricts service 
connection for those diseases listed in the regulation.  Id.  
The veteran's case turns on the second and third methods for 
establishing service connection.  

Following a review of the entire record, the Board is of the 
opinion that service connection for lung cancer with 
metastasis to the brain and cysts of the testicles, jaw, and 
fingers, as secondary to exposure to ionizing radiation, is 
not warranted.  For the reasons and bases set forth below the 
Board finds that the evidence in support of the veteran's 
claim is outweighed by the evidence against the claim.  

The evidence in support of the veteran's claim consists of 
several opinions submitted by the veteran's private 
physicians and the opinion by the VA examiner in 
February 1995.  The evidence against the claim consists of 
the VA medical opinions of the Under Secretary of Health 
obtained pursuant to 38 C.F.R. § 3.311, and the independent 
medical expert opinion.  The Board finds that the opinions of 
the Under Secretary of Health and the independent medical 
expert carry greater probative weight than the private 
medical evidence because they are based upon the actual level 
of exposure to ionizing radiation provided by DNA in its dose 
reconstruction.  

The Board finds that the independent medical expert's opinion 
carries greater probative weight than the evidence in support 
of the claim, because the independent medical expert had the 
benefit of reviewing the entire claims file including the 
opinions rendered by the veteran's physicians.  The Board 
notes that there appeared to be some dispute in the evidence 
as to the magnitude of the veteran's smoking history and 
whether the type of lung cancer incurred by the veteran was 
positively associated with smoking.  In this regard, the 
private medical evidence suggested that the veteran's smoking 
history was in "very small amounts" and that the veteran's 
type of lung cancer was not statistically linked to cigarette 
smoking.  Thus, an independent medical opinion was obtained 
in order to determine whether the veteran's lung cancer is 
causally related to his ionizing radiation exposure in view 
of his minimal smoking history and the histology of the 
veteran's lung cancer.  


The independent medical expert based his opinion on a 20 pack 
year history of smoking which corresponds to the less than 
one-half pack per day figure referred to by the veteran's 
physicians.  This value is also lower than the three-fourths 
of a pack for forty years referenced by the Under Secretary 
for Health.  The independent medical expert found that the 
incident of lung cancer rises sharply after twenty-pack years 
and that the diagnosis of adenocarcinoma does not decrease 
the likelihood that it is related to smoking.  This 
assessment corroborates the March 1996 opinion of the Under 
Secretary for Health in that all major histologic forms of 
lung cancer, including adenocarcinoma, is associated with 
smoking.  

The Board notes that the record contains November 1996 
letters written by a private physician referred to by the 
veteran's oncologist as an internationally recognized expert 
in the causes of lung cancer.  Although the expert found that 
the veteran's lung cancer was associated with his radiation 
exposure, there is no indication in his opinions that he 
considered the veteran's history of smoking.  The probative 
value of the expert's opinion is limited by the incomplete 
history upon which the opinion is based.

As noted above, the probative value of the evidence in 
support of the veteran's claim is limited by the fact that 
the medical opinions were not based upon the veteran's dose 
estimate.  The lung cancer expert noted that "I believe that 
the [veteran] was exposed to significant amounts of 
radiation."  Similarly, the December 1996 private medical 
opinion shows that the veteran "had full exposure to an 
atomic blast."  The veteran's urologist based his opinion on 
the veteran having been 1500 yards from ground zero.  Because 
these opinions regarding the etiology of the veteran's cancer 
are not based on the actual level of radiation exposure as 
determined by DNA in January 1993, the opinions were made on 
an inaccurate factual premise which decreases their probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 




DNA's dose assessment shows that it was reconstructed based 
upon the veteran's occupational specialty and his unit's 
activities at the Nevada Test Site.  The information shows 
that the veteran was located in trenches 4000 yards south of 
ground zero and performed post-shot maneuvers to an objective 
of 2000 yards in the direction of ground zero.  The Board 
notes that external dose assessment of 3.7 rem provided by 
DNA is corroborated by the dose level of 3.8 roentgen as 
referenced by the badge dosimetry contained in the veteran's 
service medical records.  

The record shows that the Under Secretary of Health based her 
opinions on the maximum external dose provided by DNA of 4.5 
rem.  The scientific literature relied upon by the Under 
Secretary shows that an exposure of 25.5 rads or less 
provides a 99 percent credibility that the veteran's lung 
cancer is not related to his radiation exposure.  Similarly, 
the independent medical expert based his opinion on the 
reconstructed values for external and internal radiation 
doses and concluded that it was statistically unlikely that 
exposure to radiation during active service resulted in lung 
cancer.  The independent medical expert concluded that it was 
much more likely that the lung cancer was related to the 
veteran's history of smoking, rather than exposure to 
ionizing radiation.  

With respect to the third method of establishing service 
connection, the regulations provide that if a claim is based 
on a disease other than a radiogenic disease listed in the 
regulation, VA shall nevertheless consider the claim under 
the provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  The veteran's urologist noted in 
January 1994 that he saw the veteran for significantly 
enlarged bilateral testicular paradidymal cysts.  This is not 
a radiogenic disease listed in the regulation.  The urologist 
noted that it was quite possible that the veteran's multiple 
cysts were secondary to ionizing radiation.  

The Board finds that the examiner's opinion does not rise to 
the level of competent scientific or medical evidence 
contemplated by the regulation.  First, the opinion is 
speculative in nature.  The examiner also noted that he did 
not feel that there was a relationship between the cysts in 
the groin area and the radiation exposure.  Second, the 
opinion is based on the inaccurate factual premise regarding 
the magnitude of the veteran's exposure to radiation.  The 
physician did not rely on the dose assessment of the veteran, 
but rather relied on the veteran's reported history that he 
was approximately 1500 yards from the blast.  The probative 
evidence of record, however, shows that the veteran received 
3.7 rem of external gamma radiation, noted to be low by the 
independent medical expert, and was located in trenches 
4000 yards from ground zero, as established by DNA.  

For these reasons and bases, the Board finds that the 
evidence does not establish that the veteran's lung cancer 
with metastasis to the brain and cysts of the testicles, jaw, 
and fingers are related to his exposure to ionizing radiation 
during atmospheric nuclear testing.  Based upon a full review 
of the record, the Board finds that the evidence is not so 
evenly balanced as to require application of the benefit of 
the doubt in favor of the veteran.  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to service connection for lung cancer with 
metastasis to the brain and cysts of the testicles, jaw, and 
fingers, as secondary to exposure to ionizing radiation is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


